Citation Nr: 0019214	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 1, 1993, 
for an award of dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran, upon whose service this claim is based, had 
active military service from December 1941 to October 1945.  
He died in November 1983, and the appellant is his surviving 
spouse.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a May 1993 decision in which it 
was determined that the veteran had died from a service-
related disability, thereby establishing the appellant's 
entitlement to dependency and indemnity compensation (DIC).  
Her award of DIC benefits was made effective from May 1993.  
The appellant expressed her disagreement with the effective 
date of her DIC benefits award, in a statement received from 
her in September 1998.  A statement of the case in this 
regard was issued in December 1998, and her appeal was 
perfected upon the receipt at the RO of a substantive appeal 
in January 1999.   Thereafter, the case was forwarded to the 
Board in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.  

2.  In a December 1983 decision by a VARO, the appellant was 
denied dependency and indemnity compensation benefits, on the 
basis that the veteran's death had not been due to service-
connected disability.  She was so notified, and did not 
appeal.

3.  The appellant filed a second claim for DIC benefits in 
April 1993, which was ultimately granted, with payments 
effective from the first day of the month following the month 
in which the claim was received, i.e., May 1, 1993.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than May 1, 1993, for an award of dependency and indemnity 
compensation have not been met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran served 
honorably throughout the Second World War, including a 
lengthy period as a Prisoner of War of the German Government 
after his aircraft was shot down on a combat mission.  The 
veteran died in November 1983.

In a rating action dated December 1, 1983, the RO determined 
that service connection for the cause of the veteran's death 
was not warranted.  This action was apparently prompted 
either by the receipt of a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse or Child), which the appellant has stated 
she submitted to the RO the week following her husband's 
death (see her September 1998 notice of disagreement), a copy 
of which, however, is not of record; or the receipt of a VA 
Form 21-530 (Application for Burial Benefits), a copy of 
which is of record.  In any event, the RO determined, at that 
time, that service connection for the cause of the veteran's 
death was not warranted.  (Establishing service connection 
for the cause of the veteran's death provides a basis upon 
which an award of DIC is made to a surviving spouse.)

In a letter addressed to the appellant, dated December 28, 
1983, she was advised of the RO's conclusion that the 
evidence did not show that the veteran's death was due to a 
service-connected condition.  Accompanying the notice to the 
appellant, that she was not entitled to service-connected 
death benefits, was notice of her appellate rights.  Since 
the record does not reflect that she appealed that decision, 
it became final under the law.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  

Following the RO's 1983 denial of service connection for the 
cause of the veteran's death, the appellant did not submit 
any further claim for that or any other VA benefit until 
April 1993.  At that time, the RO received a memorandum from 
the service organization representing the appellant, which 
sought to establish "a claim for DIC benefits for the 
[appellant]."  The appellant followed up with a formal claim 
for DIC, on VA Form 21-534, in September 1993.  This is the 
claim which ultimately led to the May 1998 decision, in which 
service connection for the cause of the veteran's death was 
established, with the effective date established from the 
date of the representative's informal claim in April 1993, 
and with the payment of DIC benefits effective from May 1, 
1993. 

Applicable statutory and regulatory provisions stipulate that 
the effective date of an award of DIC based upon a claim 
reopened after final disallowance will be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. §§ 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999); see Lapier v. Brown, 5 Vet.App. 
215, 216-217 (1993) ("an award granted on a reopened claim 
may not be made effective prior to the date of receipt of the 
reopened claim.")  In any case, actual payment of monetary 
benefits based on an award of DIC may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award became 
effective as provided under section 5110.  38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.  

The foregoing record clearly demonstrates that the appellant 
was initially denied service connection for the cause of the 
veteran's death, and thus denied entitlement to DIC benefits, 
in December 1983.  She did not appeal that decision, and did 
not next attempt to reopen her claim in this regard until 
April 1993.  That latter date was the date from which service 
connection for the cause of the veteran's death was 
eventually established, with payments effective the first day 
of the following calendar month, as provided by law.  This 
award is entirely consistent with the controlling statute and 
regulation set out above, which provide that, after a claim 
has been reopened, any right to benefits ultimately 
established shall not commence earlier than the date of the 
new claim, with payments not made until the first day of 
month following the month in which the award became 
effective.  

In her current appeal seeking an earlier effective date for 
the award of DIC, the appellant has asserted that she 
submitted a VA Form 21-534 (Application for Dependency and 
Indemnity Compensation or Death Pension by a Surviving Spouse 
or Child), by mail, in the week following her husband's 
funeral.  She further states that, after receiving the rating 
decision which denied service connection for the cause of the 
veteran's death, she visited the RO to contest the decision.  
Apparently, there was a discussion of the appellant's 
potential eligibility to death pension benefits (unlike DIC, 
pension entitlement is dependent upon the recipient's income 
and estate).  A VA employee, she contends, rudely told her 
that she did not meet the financial-need requirements for 
pension, and discouraged her from pursuing a claim.  The 
appellant has stated that, later, in 1993, she was in 
financial distress and decided to reapply for benefits, with 
the assistance of her service representative.

In view of the foregoing, and with all due respect for the 
appellant's sincere belief in her contentions, the Board 
concludes that there is no basis upon which to establish an 
effective date for an award and commencement of payment of 
dependency and indemnity compensation earlier than that which 
has been currently assigned, i.e., than May 1, 1993.  

In reaching this decision, the Board notes that the appellant 
has contended, in her substantive appeal, that she personally 
visited the RO after receiving notice that her claim for DIC 
benefits was denied in 1983.  She recalled this as occurring 
shortly after December 28, 1983, and she indicated that it 
was her intention to express her disagreement with the 
decision that had been rendered in her case.  It is unclear, 
from her present account, whether she meant to complain, at 
that time, about a denial of DIC or of pension.  Presumably, 
the appellant's purpose, in providing this information now, 
is to establish that she timely expressed her disagreement 
with the original denial of her first claim for DIC, such 
that the issue remained open and pending until its ultimate 
grant, 15 years later in 1998.  Under these circumstances, 
under that theory, the effective date for that eventual award 
of DIC benefits would be from the date of her original claim 
in 1983.  

Assuming the facts as the appellant remembers to be true, we 
must point out that, as indicated in the Introduction to this 
decision, applicable law and regulations require a notice of 
disagreement (NOD) initiating an appeal with an adjudicative 
determination by an agency of original jurisdiction to be a 
written communication.  See 38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.201.  As the appellant has described a verbal 
exchange with an employee of the RO (unpleasant though it may 
have been), that exchange may not constitute a notice of 
disagreement with the original decision here at issue.  As 
previously stated, absent receipt of an NOD, in writing, that 
original decision became final after one year.


The ultimate grant of DIC in this case came when the RO 
received the 1993 claim and, after extensive development of 
evidence, granted the benefits sought, from the date of the 
reopened claim.  Therefore, any award of DIC benefits, based 
upon a finding that the cause of the veteran's death was 
service-connected, may not be made effective prior to the 
date of receipt of a reopened claim for such benefits, and 
the appellant's contentions regarding her verbal exchange 
with a VA employee in 1983 do not provide a basis for 
awarding an earlier effective date for the payment of DIC 
benefits.  


ORDER

Entitlement to an effective date earlier than May 1, 1993, 
for an award of dependency and indemnity compensation is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

